Case: 19-51131      Document: 00515348426        Page: 1     Date Filed: 03/17/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 19-51131                         March 17, 2020
                                 Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk


GEORGE ANDREW BENAVIDES,
                                                Plaintiff-Appellant,
versus
WILLIAM PELHAM BARR, United States Attorney General;
DONALD TRUMP, United States President;
UNITED STATES DEPARTMENT OF JUSTICE;
UNITED STATES FEDERAL BUREAU OF INVESTIGATIONS;
UNITED STATES DEPARTMENT OF VETERANS AFFAIRS;
UNITED STATES DEPARTMENT OF DEFENSE;
UNITED STATES DEPARTMENT OF THE NAVY;
UNITED STATES OF AMERICA;
OFFICE OF THE NAVAL INSPECTOR GENERAL,
                                                Defendants-Appellees.



                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:19-CV-440




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*

      AFFIRMED. See 5TH CIR. R. 47.6.


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-51131   Document: 00515348426   Page: 2   Date Filed: 03/17/2020



                              No. 19-51131
       IT IS FURTHER ORDERED that appellant’s unopposed corrected
motion to expedite the appeal is DENIED.




                                    2